Title: To Thomas Jefferson from William Cobbett, 5 August 1799
From: Cobbett, William
To: Jefferson, Thomas



Sir
Bustleton, August 5th, 1799.

In the Aurora of the 1st instant, there appeared two letters, which, if they are authentic, no one in the world but YOU could have enabled the editor of that, or any other paper, to publish.—The first purports to be a copy of a letter (dated at the Hague, August 6, 1792) from Mr. SHORT, the then American Embassador at the Hague, to yourself, recommending ME to your notice—The second purports to be a copy of a letter (dated at Wilmington, Delaware, Nov. 2nd, 1792) from myself to you, enclosing the letter of Mr. Short, and explaining to you, as to a patron, the nature of my situation and my prospects.
That the publicity of these letters can give me no pain is very evident; because I stated the substance of them in a pamphlet published three years ago; and, every one, who recollects the situation in which I then stood, must be convinced, that, if I had possessed the copies, I  should have been glad to publish them at length. Had these letters, therefore, come out unconnected with a subject of great importance to this country as well as to my own, their being published would never have called forth a comment from me; but, connected as they now stand with that important subject, it is my duty to expose the views of the publisher.
It is stated in the infamous Aurora, that the copies which have been printed from were received from a person at Wilmington, who saw them, while I was waiting for an answer from you. Now, I am ready to take my oath, that I received Mr. Short’s letter sealed, that I never opened it, and that, ’till I saw the letter in Bache’s paper, I never knew its contents. I am also ready to make oath, that I never took a copy of the letter I sent you. It then, inevitably follows, that the story told by your friend Duane, respecting the channel through which he came by the letters, is a LIE.
I shall not, I imagine, incur the charge of very great presumption in supposing, that my bare word will go full as far as that of the correspondent of Mazzei; but, as to the present fact, there is no occasion for a dependence on either my or your veracity; the publication contains in itself ample proof of its falshood. Your friend Duane (who formerly inhabited the jails of Calcutta) states, that the copies of the letters were received from a person who saw them at Wilmington, while I was waiting to see what effect the originals would produce on you. Now, Sir, I arrived at Wilmington (for the first time in my life) on that very 2d of November on which I wrote to you; and, as I received your answer on the 6th, it appears that I had but three clear days wherein to gain a confident amongst the Wilmingtonians, and such a confident, too, as I suffered not to only read, but to copy, my most important letters! You and Duane may endeavor to persuade people that this is truth; but the most stupid even your stupid partizans will never believe you.
However, I will allow the brutish Democrats to swallow this; I will allow them to believe, that I actually did call in some precious caitiff of Wilmington to hear all my secrets and copy my letters, in three days after my arrival; yet I cannot allow even these swinish creatures to believe another fact advanced by Duane. This old jail-bird, in the ardour of his zeal, says, that the word gentleman was nearly obliterated in Mr. Short’s hand writing, and that, in another hand, the word man was inserted.—Now, mind, Sir: the Wilmingtonian saw the letters, while I was waiting for an answer from you, and, consequently,  after I had sent you Mr. Short’s letter; how, then, in the name of the Grand Mammoth, could the Wilmingtonian see Mr. Short’s hand writing!!!—So true, Sir, is the old maxim, that a liar ought to have a good memory.—What share you had in this falshood I cannot pretend to say; but, as it is certain, that you, and you alone, could furnish copies of the letters, and as they came forth accompanied with a lie, intended to persuade the public that you did not furnish them, it is by no means unfair to presume, that, if you were not the inventer of the falshood yourself, you gave your consent, either positive or tacit, to the making use a falshood of some kind or other.
I have been thus particular in fixing the publication on its real author, because this will appear to be a fact of the utmost importance, when we come examine his motives, and without such examination this letter would be of no use.
Mr. Short’s Letter describes me as an Englishman of worth and merit about to go and settle in America. It states, that I am an acquaintance of a gentleman in the family of the English Embassador at the Hague, and that that gentleman, for whom Mr. Short has a particular esteem, has asked for me a letter of recommendation.—Did we not know the base propensities of the faction to whom Duane addresses himself, we should think that nothing but the sincerest friendship for me could have led to the publication of such a letter as this, which not only destroys all of the infamous falshoods respecting my deserting, my being flogged f or thieving, my flying from the hands of justice, &c. &c. but completely establishes my character as a man of worth and respectable acquaintances. My God, Sir! what can, what will, what must be thought of the people, amongst whom, in order to sink the character of a foreigner, it is thought necessary to prove him to be a man of worth and merit!
The promulgation of this truth, however, though it must have been expected to do me great discredit, had another object in view. The accidental circumstance of my being acquainted with a gentleman in the retinue of the British Embassador at the Hague, furnished an opportunity, too favourable to be neglected, for insinuating, that I was sent out by the British Government to carry on the business of corruption, and accordingly, we find your friend Duane calling my letter of recommendation W. X. Y. and Z. bait for Mr. Jefferson! But, Sir, was it not strange, that the British Government should choose such an instrument as I was? Their diplomatic corps must be very weak, if they were compelled to beat up for recruits amongst the non-commissioned officers of a regiment of foot. It was equally strange that I, their chosen agent, should go to Wilmington, and there raise my cabages  and potatoes on an acre or two of rocky ground, which required more labour to clear and industry to till than had ever before been found in the parish. Had I been sent out by the “Gold of Pitt,” who but a stupidly suspicious Democrat will believe, that I should have passed four long years going from house to house teaching Frenchmen the English language, and occasionally bickering for a few dollars with a sharping bookseller? Besides, there is another consideration, in which you, my dear Jefferson, are deeply involved: if the British Government did really send me out to prosecute the work of corruption, how came they to send me to YOU in particular? Your reputation was, by them, as well known then as it is now. You had drawn the Declaration of Independence, you had written your Notes on Virginia and your epistle to the Negro Banneker; your history of the Bull Mammoth and of Logan the Savage were well known; your connection with the modern Logan and your letter to Mazzei had not, indeed, then added to your fame; but your proposition for transferring the French debt (along with the discontents that might arise FROM A FAILURE IN PAYING IT) to a company of Dutch merchants had already rendered your integrity sufficiently notorious. How, then; why, then, I say, my dear Jefferson, came the court of Great Britain to fix on your immaculate virtue as the object of their attack! They must have a very contemptible opinion of the fortress or a very exalted one of the besieger. In fact, my dear Thomas, this publication of your friend’s has made you appear a very little man, or me a very great one.
Having entertained you for a reasonable space on Mr. Short’s letter, I shall now endeavour to amuse you with a few remarks on my own.
I do not know, Sir, that this letter is mine, because I never took a copy of it, and because the man who could be induced to publish it, from motives such as have produced its publication, might also be induced to make some trifling alterations. This remark is not made, however, to invalidate its contents. I will admit every word to have been written by me; for, upon mature reflection, I think it just such a letter as it was likely I should write at the time.
Well then, the letter being admitted to be mine, what are its contents? What do I say to you?—I tell you, that I enclose you Mr. Short’s letter, and that I take this method of paying my respects to you, because I wish to avoid the importunate part too often acted by the bearers of recommendatory letters. I tell you, that I have left my native country from a desire to become a CITIZEN of a FREE State; that, should you have an opportunity of serving me, you will not find me ungrateful, but that, if you should not, I shall feel but little disappointment, not doubting but I shall be able to get along by my own industry.

The only object, intended to be answered by publishing this letter, appears, from a remark of your friend Duane, to be an exposure of what he terms my inconsistency. He accordingly points out how little reliance ought to be placed in a man, who at one time declares himself “ambitious of becoming a Citizen of a Free state,” and who, at another time, asserts that he “would not accept of the citizenship of the United States, but would rather be a subject of Russia.”— As to my saying, that I would rather be a subject of Russia than a Citizen of the United States, I am certain it is false; I am certain I never said it in this unqualified way; but, to avoid all dispute on that score, I will allow that I have said so, for I am sure I have thought as much a thousand times, and assuredly I have lately seen nothing to change my opinion.
The charge then stands thus: that I have declared myself ambitious of becoming a citizen of the United States, and that I have also declared that I would rather be a subject of Russia than a citizen of the United States. All that is wanting to make out the charge of inconsistency, is, to prove, that these declarations were made at one and the same time; and, if you can produce proof of this, I shall confess myself to be one of the most trimming rascals in existence.
When I wrote the letter (2nd Nov. 1792), I was brim full of republicanism, which will need no apology, when it is recollected, that I was a young man, whose whole life (all but about nine months) had been divided between the plough and the musket, and who, of course, was totally ignorant as to matters of government. But, is it not something strange, that you should bring forward this letter as making a discovery respecting my former principles or professions. I am afraid, Sir, you read but few good books; for if you had read my life and adventures, you would have known, that that publication left nothing to discover on the subject of my political opinions. I there say (page 32),—’It would look a little like coaxing for me to say, that I had imbibed principles of Republicanism before I came to America, and that I was ambitious to become a CITIZEN of a FREE state, but this was really the case. I thought that men enjoyed here a greater degree of liberty than in England; and this, if not the principle reason, was at least one for my coming to this country.”—Now, Sir, this is what I wrote and published just three years ago; and, upon a comparison you will find it so nearly resembles what I wrote to you, that you will hardly believe, that I did not copy into the pamphlet the expressions from my letter.
Not only did I, of my own accord, avow (three years ago) having, at the epocha of my emigration, entertained the opinions expressed in my letter; but, I have frequently, since that time, repeated this  avowal, particularly in those publications, which I have thought calculated to spread and produce extensive effect. Nor has this avowal been overlooked by those, who have thought well of my labours. The newspapers and other periodical publications in England, in which my writings have been mentioned with applause, have frequently produced my predilection for republicanism as a proof of my candour and sincerity, and as the strongest evidence against a system, which, in spite of a prepossession in its favour, would not, in an ingenious mind, stand the test of experience. A preface to an English edition of the Bloody Buoy has this remark:—“The British public will probably not be displeased to learn, that the ingenious author is by birth an Englishman; and that he had adopted sentiments favourable to DEMOCRACY. &c. &c.”—This was published in London in the year 1796: and thus, you see, that your wonderful discovery, intended to discredit what I shall publish, was actually promulgated in England three years ago, for the purpose of giving weight and respectability to my productions! As I said before, I believe you seldom read good books, or you could not have been so ignorant as to imagine, that your promulgation of my letter would have the effect, which it is evident you intended it to produce. I have a hundred times declared, and with great sincerity, that no man ever landed in the United States with a greater partiality for republicanism than myself: no one was ever more grievously afflicted with the republican malady, and with the most unfeigned gratitude I add, that no one ever experienced a more radical cure.
The precise means by which this cure was effected, it is not, in this place, necessary to say, though the receipt might be very useful to discontented foreigners, particularly the reformists in Great Britain and Ireland. A friend of mine, who left England with a disorder somewhat similar to my own, has often diverted me with an account of the process by which he was recovered. He landed at Market street wharf, Philadelphia, and was, by a very extraordinary treatment, brought to a state of convalescence almost immediately; the operation was so very sudden and efficacious, that, before he got up to Front Street (which is not more than one hundred yards), he felt himself so perfectly restored, that he went into a tavern, and drank a full pot of beer TO THE HEALTH OF KING GEORGE!—The remedies administered to my friend were of a nature different from those, which operated on me. Indeed, the whole course that I underwent would be tedious to detail; suffice it to say, Sir, that, when I wrote to you in 1792, and told you that I was ‘ambitious of becoming a CITIZEN of a FREE state,’ I had been but about thirteen days in the country, and, of course, I did  not then know, that ‘free states’ and ‘republican governments’ produced such Secretaries of State as Jefferson and Randolph, such Governors as Mifflin and Jackson, such Embassadors as Gerry and Munro, such Senators as Blount and Mason, such Representatives as Lyon and McClelnathan such Judges as Redman and McKean.
Now, Sir, for a word or two respecting the object you had in view in publishing the letters, and the motive by which you were situated; for, without a knowledge of these, it will be impossible for the public justly to estimate your conduct.
The copies of the letters, in Bache’s paper, are immediately preceded by a long phillipic on that part of the British Treaty, which provides for the due payment of the Virginian and other debts, long due to British merchants. Mention is made of the famous SECESSION, which has taken place in the board of commissioners, and an attempt is made to alarm the people of America as to the amount of the debts—After the letters comes a publication copied from my paper, reprobating the conduct of all those, who have attempted, or shall attempt, to impede the execution of this part of the Treaty.
Now, it is very evident, that Mr. Short’s and my letter have no connection whatever with the debts due to British merchants; and, therefore, their being interwoven, in such an unnatural way, with them, proves that they were intended, by exciting suspicions against me, to weaken and to render of no effect any thing that I should publish on that very important subject.
You clearly perceived that, from a combination of circumstances, mine was the only press to be dreaded in this particular business; it was, therefore, no trifling object to silence me, or, at least, to excite a prejudice against me that might have the same effect. It was worth a sacrifice of no contemptible amount; and, it must be confessed, that, if you fail, as you certainly will, the attempt was not unworthy of the Correspondent of Mazzei.
I am very far from imputing to you an over stock of regard for the opinions of the wise and good; but, even to you, the publishing of the letters must be looked upon as no small sacrifice; for, let their contents be what they might, you must be sensible, that, according to the rules of common morality, your publishing of them was a most scandalous breach of confidence. What must the statesmen of other countries think of a Secretary of State, who could so far forget the dignity of his station, who could so completely overcome every sense of decency, as to promulgate letters of recommendation with a view to injure the person, in whose behalf they were written to him? What must they think of a VICE PRESIDENT OF THE UNITED  STATES entering into a literary warfare with a PRINTER, and taking, for his auxiliary, a man who confesses that he was driven from the British dominion, after having inhabited its jails?
It is impossible, Sir, that you should not have foreseen, that your conduct would place you in this odious light; what then could have urged you to it, and at this time more than any other? Your object evidently is, as I said above, to destroy the effect of my future publications; why, then, did you not make this exertion long ago? You have never been spared by me; no one was more zealous or more industrious than myself in preventing your being chosen President; and, I have, on all occasions, spoken of you, your principles and views, with becoming abhorrence. Why, then, I say, was your revenge; why was the little mischief you thought you had in your power, reserved for this time in particular? How came my supporting the cause of the British Creditors to rouse you? How came this part of my conduct to goad you on to open resentment, and to vanquish a sang-froid which had resisted provocations, seemingly a million times greater? In short, how came the discrediting of publications in favour of the BRITISH CLAIMS to be, with you, an object superior to all others?
These questions, Sir, are asked by the people, and, therefore, you, who are “the man of the people,” ought to answer them. Nothing, you know, ought to be kept from their knowledge, and you should immediately explain the mystery, by informing them that one of the principal British claims is preferred AGAINST YOU! one of the principal British claims is preferred AGAINST YOU!—One of the principal British claims is, I say, preferred AGAINST YOU!!! This is a curious fact, but it is not more curious than true; and, considering that you are “the man of the people,” which people are so deeply interested in this fact, I am astonished that you never acquainted them with it before, because you must have been well assured, that it would sufficiently account for a great part of your conduct, which, for want of such a clue, has frequently appeared unaccountable. It is possible, indeed, that, as you are got into the humour of divulging, you are about to divulge this fact; and there is further reason to suppose so from a proposition of your friend Duane. This worthy Calcuttian thinks, that, if the board of Commissioners should dare to so assemble and proceed to granting awards, ‘it would be expedient to publish the NAMES of all the CLAIMANTS’; and you must certainly think it as expedient to publish the names of all the DEBTORS. If the people are to be the tribunal, they most assuredly, ought to know the name of the defendant as well as that of the plaintiff. The expediency of this is so obvious, that I cannot entertain a doubt of your intention to  acquaint the people of THE CLAIM AGAINST YOU; but if you should not do it before this day week, I shall, by publishing a copy of this letter, in Porcupine’s Gazette.
With this, Sir, I leave you to calculate the gains which have already resulted from your enterprise, and to anticipate its eventual proceeds; and, in the mean time, I beg leave to assure, that, to render it as productive as possible, nothing shall be neglected on the part of,
Sir, Your most humble & obed servt,

Wm. Cobbett.


   
   See the copy of this answer in my Life and Adventures.


